PER CURIAM.
Celedonio Rojas appeals his conviction and sentence for first degree murder with a firearm. We affirm.
We find that appellant has presented no grounds warranting reversal. With regard to the allegedly improper prosecutorial comments, it appears from the record that appellant failed to comply with the contemporaneous objection rule, Ferguson v. State, 417 So.2d 639 (Fla.1982); State v. Cumbie, 380 So.2d 1031 (Fla.1980); Castor v. State, 365 So.2d 701 (Fla.1978); Clark v. State, 363 So.2d 331 (Fla.1978), and that the objected to comments constituted neither fundamental nor prejudicial error. See Ferguson; Cumbie. We remand, however, for the entry of a corrected sentence which accurately reflects the twenty-five year mandatory minimum sentence imposed by the trial court pursuant to sections 782.04 and 775.082, Florida Statutes (1981).
Affirmed as modified.